Citation Nr: 1023123	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  06-28 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a separate compensable evaluation for 
pineal cyst of the brain.

2.  Entitlement to service connection for a lumbar spine 
disability (claimed as lumbosacral strain).

3.  Entitlement to a total rating based on unemployability 
due to service-connected disability (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from December 2000 to 
September 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The Houston, Texas RO currently holds 
jurisdiction over the claims.

A hearing in front of the undersigned Acting Veterans Law 
Judge was held in March 2010.  A transcript of the hearing 
has been associated with the claim file.  

The issue of entitlement to an increased rating for anxiety 
disorder has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating these 
claims, but finds that additional development is necessary 
prior to deciding the claims.  As noted by the Board at the 
March 2010 hearing, these claims are not fully developed and 
the pineal "cyst" issue is medically complex.

The Board emphasizes to the Veteran and her representative 
that additional information capable of substantiating her 
claims must be associated with the claims folder which 
requires the Veteran's efforts to respond to the information 
requests from the RO.

The Veteran is seeking a separate compensable evaluation for 
a pineal cyst of the brain.  She is currently service 
connected for history of a brain cyst with episodes of 
migraine headaches, photophobia and syncope, currently rated 
as 50 percent disabling.  The Veteran is also seeking service 
connection for a disability of the low back.

After a careful review of the evidence of record, the Board 
finds that additional development is necessary prior to 
deciding the Veteran's claim.

At the videoconference hearing of March 2010, the Veteran 
testified that she had been treated in February 2010, at the 
emergency room at the Central Texas Medical Center.  She 
testified that, at that time, a new computed tomography (CT) 
scan of the head had been performed.  A review of the file 
shows that these records have not been obtained.  These 
records must be obtained and associated with the claim file.

In addition, the Board notes that the Veteran testified that 
she had been receiving ongoing treatment at the VA Medical 
Center at Temple, Texas from June 2006 to the present.  A 
review of the file shows that the most recent VA treatment 
records are of April 2006.  Accordingly, records from April 
2006 to the present must be obtained and associated with the 
claim file.  

Furthermore, VA treatment records of January 2006 show that 
the Veteran reported she had been seen at the San Marcos 
Emergency Room for low back pain.  A review of the file shows 
that these records have not been obtained.  Accordingly, 
these records must be obtained and associated with the claim 
file.

The Board notes that VA examinations of the brain and the 
back have been provided.  Specifically, the most recent VA 
examination of the brain was in July 2009.  The Veteran was 
afforded a VA examination of the back in April 2006.  
However, the Board finds these examinations are inadequate to 
properly decide the Veteran's claim.

In regard to the Veteran's pineal "cyst," the Veteran 
asserts entitlement to a 60 percent evaluation under 
Diagnostic Code (DC) 8003 which rates a benign new growth of 
the brain.  The criteria of DC 8003 state as follows:

Brain, new growth of:
8002  Malignant						100
	NOTE:  The rating in code 8002 will be 
continued for 2 years following cessation of 
surgical, chemotherapeutic or other treatment 
modality.  At this point, if the residuals have 
stabilized, the rating will be made on 
neurological residuals according to 
symptomatology.
8003  Benign, minimum					 60
	Rate residuals, minimum				10

VA's Rating Schedule does not otherwise define what 
constitutes a "growth" of the brain, and the Board has 
found no further final rule language which sheds any further 
light on this issue.  There is no relevant caselaw on this 
subject.

The term "growth" has been defined as "a normal process of 
increase in size of an organism as a result of accretion of 
tissue similar to that originally present" and "an abnormal 
formation, such as a tumor."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, p. 720-21 (1994).  This section further defines a 
"new" growth as "a neoplasm, or tumor."  Id.  A 
"neoplasm" is defined as "any new and abnormal growth; 
specifically a new growth of tissue in which the growth is 
uncontrolled and progressive."  Id. at 1107.  A "cyst" is 
defined as "any closed cavity or sac, normal or abnormal, 
lined by epithelium, and especially one that contains a 
liquid or semi-solid material."  Id. at 417.

The Veteran underwent a magnetic resonance imaging (MRI) scan 
in May 2003 interpreted as indicating findings concerning a 
potential pineal "tumor."  The Veteran was described as 
manifesting a 15 mm x 14 mm x 12 mm abnormality of the pineal 
gland which had both cystic and solid components.  A 
subsequent MRI in June 2003 was interpreted as showing a 
pineal "cyst" measuring 1 x 14 x 1.3 cm with irregular 
enhancing pattern, which could be potentially due to slightly 
different MRI techniques.  A November 2003 MRI described a 
cystic "lesion," measuring  involving the pineal gland, 
measuring 1.5 cm x 1.4 cm x 1 cm craniocaudad, mostly likely 
representing a pineal "cyst" causing some mass effect upon 
the superior colliculi and posterior thalami.  A June 2004 
MRI described a "multiseptated cyst-like structure within 
the pineal gland" with minimal mass effect on the adjacent 
tectal plate.  This was interpreted as representing a pineal 
region "cyst."  A November 2005 MRI was interpreted as 
showing a "probable" small 6 mm pineal "cyst" not likely 
of significance.

Upon review of the above, the Board requires further medical 
opinion as to whether the Veteran's pineal "cyst" manifests 
any features of a "growth" of the brain.  Furthermore, the 
Veteran has recently described a recurrence of syncopal 
episodes suggesting a potential increased severity of 
symptoms.  Thus, the Board requires clarification as to all 
symptomatology associated with the service-connected pineal 
cyst disability.

Regarding the low back, the Board notes that, at the most 
recent VA examination of April 2006, the Veteran was 
diagnosed with acute lumbosacral strain during service, 
resolved, without objective clinical evidence of residual 
muscle spasm and lumbar facet arthropathy subsequent to 
service and pregnancy with recurrent low back pain not 
causally related to the lumbosacral strain and without 
objective clinical evidence of lower extremity radiculopathy.  
This opinion holds little, if any, probative value as it is 
not based on an accurate factual history.  See generally 
Reonal v. Brown, 5 Vet. App. 458 (1993).

Notably, the April 2006 examiner found that the Veteran had a 
history of back pain in 2003 which is correct.  The examiner 
indicated that the Veteran had an instance of low back pain 
in July 2004 which was incorrectly noted as being after 
service.  The examiner further noted that VA examination on 
November 8, 2004 found no objective pathology, and that the 
Veteran received no further treatment for back pain until 
September 2005.

The Veteran's service treatment records (STRs) reflect that 
the Veteran was involved in a motor vehicle accident in March 
2003 resulting in a "minor" muscle strain.  The relevant 
factual history not discussed or acknowledged by the examiner 
includes the following: 

- an April 2003 STR reflecting treatment for 
paraspinal muscle spasm;
- a May 2003 STR noting the Veteran's report of 
back pain;
- an August 2003 STR wherein the Veteran reported 
low back pain of 4 months duration;
- a December 2003 STR wherein the Veteran 
reported a history of recurrent low back pain;
- a February 2004 record from Southampton 
Memorial Hospital reflecting treatment for 
"muscle spasm";
- a June 2004 record from Southampton Memorial 
Hospital reflecting treatment for low back pain; 
- a June 2004 STR wherein the Veteran reported a 
history of recurrent low back pain;
- a September 9, 2004 record from Central Texas 
Medical Center reflecting treatment for back 
pain; and
- a November 12, 2004 record from Central Texas 
Medical Center reflecting treatment for back 
pain.

Clearly, the VA examiner in April 2006 did not take into 
consideration all necessary information in forming his 
opinion.  Notably, this examiner did not have before him the 
Veteran's treatment records from Central Texas Medical 
Center.  The Board further notes that the record still does 
not contain the Veteran's records of treatment at Southampton 
Memorial Hospital during service, which are clearly relevant 
to this appeal.

As such, the Board finds that attempts should be made to 
obtain the Veteran's records of treatment at Southampton 
Memorial Hospital in 2004.  Thereafter, the Veteran should be 
afforded VA examination by an orthopedic specialist for 
opinion as to the likely onset and etiologies of all lumbar 
spine disabilities currently manifested.

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the United States Court of Appeals for 
Veterans Claims held that a claim for TDIU, either expressly 
raised by the Veteran or reasonably raised by the record 
involves an attempt to obtain an appropriate rating for a 
disability and is part of the claim for an increased rating.  
At the hearing of March 2010, the Veteran raised the issue of 
entitlement to TDIU although this claim was denied in 2007.  

The Board finds that the TDIU issue requires further 
development.  Again, the Board notes that the Veteran's 
cooperation in developing this issue is required, as the RO 
denied the claim in January 2007 based on her failure to 
respond to requests for information deemed necessary to 
substantiate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding the claim of entitlement to TDIU.

2.  Request all treatment records for the 
Veteran from the Temple VA Medical Center from 
April 2006 to the present.  If no records are 
available, a negative response is requested.

3.  Assist the Veteran in associating with the 
claims folder all relevant private health 
treatment for her pineal cyst and low back 
pain, specifically complete treatment records 
from Central Texas Medical Center, Southampton 
Memorial Hospital and the San Marcos Emergency 
Room. If no records are available a negative 
response is requested.

4.  After the above development has been 
completed, schedule the Veteran for a VA 
neurological examination to assess the current 
level of severity of her pineal "cyst."  All 
appropriate testing should be ordered, to 
include an MRI of the brain if deemed 
necessary.  The examiner is requested to 
address the following questions:

     a) whether it is at least as likely as not 
that any aspects of the Veteran's abnormal 
pineal gland findings could be medically 
classified as a "growth" of the brain?  (The 
examiner is requested to discuss the medical 
definition of a tumor, neoplasm and cyst in 
light of the MRI findings of record); and
     b) identify all current symptomatology 
associated with the abnormal pineal gland 
findings (including but not limited to migraine 
headaches, syncopal episodes, etc).

5.  After developments #1 and #2 above have 
been completed, schedule the Veteran for 
examination by an orthopedic specialist 
regarding the etiology of any currently 
diagnosed low back disability the Veteran may 
currently have.  The examiner should identify 
all currently diagnosed low back disabilities, 
to include the possibility of degenerative 
joint and degenerative disc disease.  

The examiner should comment as to whether it is 
at least as likely as not that any currently 
diagnosed low back disability either first 
manifested in service and/or is related to 
service, to include the motor vehicle accident 
in 2003.  In so doing, the examiner must 
acknowledge all pertinent findings which 
include the following:

     - a March 2003 STR showing treatment for a 
"minor" muscle strain after a motor vehicle 
accident; 
     - an April 2003 STR reflecting treatment for 
paraspinal muscle spasm;
     - a May 2003 STR noting the Veteran's report 
of back pain;
     - an August 2003 STR wherein the Veteran 
reported low back pain of 4 months duration;
     - a December 2003 STR wherein the Veteran 
reported a history of recurrent low back pain;
     - a February 2004 record from Southampton 
Memorial Hospital reflecting treatment for 
"muscle spasm";
     - a June 2004 record from Southampton 
Memorial Hospital reflecting treatment for low 
back pain; 
     - a June 2004 STR wherein the Veteran 
reported a history of recurrent low back pain;
     - a September 9, 2004 record from Central 
Texas Medical Center reflecting treatment for 
back pain; 
     - a November 8, 2004 VA examination report 
finding no pathology to diagnose a low back 
disability;
     - a November 12, 2004 record from Central 
Texas Medical Center reflecting treatment for 
back pain; and 
     - a November 2005 record from Central Texas 
Medical Center reflecting treatment for back 
pain.

A complete rationale for any opinion rendered 
should be provided.  If an opinion cannot be 
provided without resorting to speculation, it 
should so be noted and a reason for the same 
should be provided.  The claim file should be 
made available to the examiner and the examiner 
should note that they have reviewed the claim 
file.  

6.  After determining the service-connected 
status and ratings for all residuals of the 
service-connected pineal cyst and the claimed 
low back disability, send the claims folder to 
an appropriate examiner to request medical 
opinion as to whether it is at least as likely 
as not that the Veteran's service-connected 
disabilities prevent her from obtaining and 
maintaining substantially gainful employment?

7.  Thereafter, readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, furnish the Veteran and her 
representative a supplemental statement of the 
case and provide an appropriate period of time 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2002).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

